AFFIRMED as Modified; Opinion Filed May 1, 2015.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00784-CR

                             CURTIS LAMON HALL, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F13-63732-J

                              MEMORANDUM OPINION
                           Before Justices Fillmore, Myers, and Evans
                                    Opinion by Justice Evans

       A jury convicted Curtis Lamon Hall of assault involving family violence, and having two

prior assault-family violence convictions. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)

(West 2011); TEX. FAM. CODE ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2014). The trial

court assessed punishment at five years’ imprisonment. In a single issue, appellant contends the

trial court’s judgment should be modified to reflect the correct statute for the offense. The State

agrees the judgment should be modified as appellant requests. We modify the trial court’s

judgment and affirm as modified.
       The trial court’s judgment incorrectly identifies the statute for the offense as “22.02 Penal

Code,” which is the statute for aggravated assault.       Appellant was found guilty of assault

involving family violence, with two prior assault-family violence convictions under section

22.01 of the Texas Penal Code. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2). We sustain

appellant’s sole issue.

       We modify the trial court’s judgment to show the statute for the offense is “22.01 Penal

Code.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App.

1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment.




                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
140784F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


CURTIS LAMON HALL, Appellant                        Appeal from the Criminal District Court
                                                    No. 3 of Dallas County, Texas (Tr.Ct.No.
No. 05-14-00784-CR        V.                        F13-63732-J).
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices Fillmore and Myers participating.



       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Statute for Offense” is modified to show “22.01 Penal Code.”

       As modified, we AFFIRM the trial court’s judgment.



       Judgment entered this May 1st, 2015.




                                              -3-